
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 343
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Conaway (for
			 himself, Mr. Mack,
			 Mrs. Blackburn,
			 Mr. Neugebauer,
			 Mr. Olson,
			 Mr. Herger,
			 Mr. Jordan of Ohio,
			 Mrs. Bachmann,
			 Mr. Bartlett,
			 Mr. McClintock,
			 Mr. Gingrey of Georgia,
			 Mr. King of Iowa,
			 Mr. Barrett of South Carolina,
			 Mr. Lamborn,
			 Mr. McHenry,
			 Mr. Culberson,
			 Mr. Price of Georgia,
			 Mr. Thornberry,
			 Mr. Cooper,
			 Mr. Souder,
			 Mr. Hensarling,
			 Mr. Wittman,
			 Mr. Broun of Georgia,
			 Mr. Deal of Georgia,
			 Mr. Hall of Texas, and
			 Mr. Davis of Kentucky) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of Representatives to
		  require the reduction of section 302(b) suballocations to reflect floor
		  amendments to general appropriation bills.
	
	
		That rule XXI of the Rules of the
			 House of Representatives is amended by adding at the end the following new
			 clause:
			
				11.
				(a)Whenever any Member offers an amendment to any general
				appropriation bill (or resolution making continuing appropriations to the end
				of a fiscal year) to reduce new budget authority (and outlays flowing
				therefrom), that Member may designate the amount of the reduction in new budget
				authority that should be used to reduce the Federal budget deficit (or to
				increase the Federal budget surplus) if such amendment is agreed to.
				(b)(1)Upon the engrossment in
				the House of Representatives of any general appropriation bill (or resolution
				making continuing appropriations to the end of a fiscal year), the chairman of
				the Committee on Appropriations shall—
						(A)reduce the suballocation of new budget
				authority to the appropriate subcommittee of that committee made under section
				302(b) of the Congressional Budget Act of 1974 by the net amount of reductions
				in new budget authority resulting from the amendments agreed to by the House to
				that bill to the extent that they are designated pursuant to paragraph (a),
				and
						(B)reduce the suballocation of outlays
				made under section 302(b) of the Congressional Budget Act of 1974 to the
				appropriate subcommittee of that committee by the net amount of reductions in
				outlays resulting from amendments described in subdivision (A) by the House to
				that bill,
						and promptly report those revisions to the
				House.(2)The reductions in suballocations made
				under subparagraph (1) may not be reallocated by the Committee on
				Appropriations to any other subcommittee.
					(3)In the House of Representatives, the
				revised suballocations made under subparagraph (1) shall be deemed to be
				suballocations made under section 302(b) of the Congressional Budget Act of
				1974.
					(c)Upon the reporting
				of revised suballocations to the House by the Committee on Appropriations under
				paragraph (b), the chairman of the Committee on the Budget shall make
				appropriate revisions in the allocations to the Committee on Appropriations to
				reflect the revised suballocations and report those revisions to the House. In
				the House of Representatives, those revised allocations shall be deemed to be
				allocations made under section 302(a) of the Congressional Budget Act of
				1974.
				.
		
